Case 2:19-mc-00209 Document1 Filed 10/16/19 Page 1 of 1 PagelD #: 1

 

  
   

    

=AG =
UNITED STATES DISTRICT COURT OCT |
SOUTHERN DISTRICT OF WEST VIRGINIA | 16 2019
|
ROWE PERRY, CLEAR

.S, District Cou
Southern District of Werth Inte

Miscellaneous Case No. o 19 -me- W204

IN RE: STAFF ADMINISTRATIVE LEAVE
November 29, 2019

ORDER

Federal law establishes public holidays for federal employees. These holidays
are celebrated through the granting of administrative leave to the staff in the offices
of the United States District Court for the Southern District of West Virginia. In
extended observance of the pending Thanksgiving holiday, the Southern District of
West Virginia’s offices will be closed on Friday, November 29, 2019.

SO ORDERED this 16* day of October, 2019.

 

 

ef
yuna E. JOHNSTON, CHIEF JUDGE
